IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 583 MAL 2020
                                                :
                     Respondent                 :
                                                : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court
              v.                                :
                                                :
                                                :
 TIMOTHY OLIVER BARR II,                        :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 28th day of April, 2021, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issues set forth below. Allocatur is DENIED as to all

remaining issues. The issues, rephrased for clarity, are:


      (1)    What weight, if any, should the odor of marijuana be given in determining
             whether probable cause exists for a warrantless vehicle search, in light of
             the enactment of the Medical Marijuana Act, 35 P.S. § 10231.101 et seq.?

      (2)    To what extent does this Court’s decision in Commonwealth v. Hicks, 208
             A.3d 916 (Pa. 2019), apply to probable cause determinations involving the
             possession of marijuana following the enactment of the Medical Marijuana
             Act, 35 P.S. § 10231.101 et seq.?